DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. Applicant’s argue that the claims are allowable because “Sharma specifically teaches that “the virtualization manager 169 may set a virtual machine into a frozen state[, which] may allow a point-in-time snapshot of the virtual machine to be stored or transferred.” (Sharma at {| [0034].) Sharma, however, does not teach termination in response to the storing.” (Applicant’s Remarks, Pg. 12). In response to Applicant’s amendment, Examiner has now included the Inakoshi reference to teach this feature.
Applicant’s also argue that the claims are allowable because “Sharma is concerned with optimization of distributed databases. (Sharma at [0020]-[0022].) Sharma is not concerned with the same manner of terminating and restoring virtual machine instances, as described in the present application and the pending claims.” (Applicant’s Remarks, Pg. 12). In response to applicant's argument that Sharma is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sharma teaches is in the same field of endeavor (i.e. terminating and restoring virtual machines in a database context). ([0034], the virtualization manager 169 may set a virtual machine into a frozen state in response to a snapshot request made via an application programming interface (API) by a storage appliance, such as storage appliance 170. Setting the virtual machine into a frozen state may allow a point-in-time snapshot of the virtual machine to be stored or transferred. In one example, updates made to a virtual machine that has been set into a frozen state may be written to a separate file (e.g., an update file) while the virtual machine may be set into a read-only state to prevent modifications to the virtual disk file while the virtual machine is in the frozen state).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (United States Patent Application Publication 2020/0250042) in view of Pavlas et al. (United States Patent Application Publication 2015/0088586) and Inakoshi (United States Patent Application Publication 2011/0179417).
As per claim 1, Sharma teaches the invention substantially as claimed including a computer-implemented method comprising: 
	obtaining, via one or more processors, a state of a virtual machine instance operating in a first cloud environment at a point in time ([0034], Setting the virtual machine into a frozen state may allow a point-in-time snapshot of the virtual machine to be stored or transferred; and [0035], The virtualization manager 169 may then transfer data associated with the virtual machine (e.g., an image of the virtual machine or a portion of the image of the virtual disk file associated with the state of the virtual disk at a point in time is frozen) to a storage appliance in response to a request made by the storage appliance), wherein the virtual machine instance comprises one or more virtual servers in the first cloud environment ([0034], The virtualization manager 169 may manage a virtualized infrastructure and perform management operations associated with the virtualized infrastructure. The virtualization manager 169 may manage the provisioning of virtual machines running within the virtualized infrastructure and provide an interface to computing devices interacting with the virtualized infrastructure); 
	obtaining, via the one or more processors, metadata associated with the virtual machine instance at the point in time ([0047], A snapshot of a virtual machine may correspond with a state of the virtual machine at a particular point in time. The particular point in time may be associated with a time stamp. In one example, a first snapshot of a virtual machine may correspond with a first state of the virtual machine (including the state of applications and files stored on the virtual machine) at a first point in time; [0048], The virtualized infrastructure manager 199 may then transfer data associated with the virtual machine …to the storage appliance. The data associated with the virtual machine may include a set of files including a virtual disk file storing contents of a virtual disk of the virtual machine at the particular point in time and a virtual machine configuration file storing configuration settings for the virtual machine at the particular point in time. The contents of the virtual disk file may include the operating system used by the virtual machine, local applications stored on the virtual disk, and user files (e.g., images and word processing documents); and [0058], a new file corresponding with a snapshot of a virtual machine may be stored within the distributed file system 112 and metadata associated with the new file may be stored within the distributed metadata store 110); 
	storing, via the one or more processors, the obtained state of the virtual machine instance at the point in time, the obtained metadata associated with the virtual machine instance at the point in time ([0040], the storage appliance 170 may manage the extraction and storage of virtual machine snapshots associated with different point-in-time versions of one or more virtual machines running within the data center 150; [0055], the software-level components of the storage appliance 170 may include …a distributed metadata store 110, a distributed file system 112, and one or more virtual machine search indexes; and [0058], a new file corresponding with a snapshot of a virtual machine may be stored within the distributed file system 112 and metadata associated with the new file may be stored within the distributed metadata store 110) , [and the obtained metadata associated with the first cloud environment in which the virtual machine instance is operating at the point in time]; 
	terminating, via the one or more processors, [in response to the storing,]the virtual machine instance operating in the first cloud environment ([0034], the virtualization manager 169 may set a virtual machine into a frozen state in response to a snapshot request made via an application programming interface (API) by a storage appliance, such as storage appliance 170. Setting the virtual machine into a frozen state may allow a point-in-time snapshot of the virtual machine to be stored or transferred…updates made to a virtual machine that has been set into a frozen state may be written to a separate file (e.g., an update file) while the virtual machine may be set into a read-only state to prevent modifications to the virtual disk file while the virtual machine is in the frozen state); and 
	restoring, via the one or more processors, the terminated virtual machine instance in the first cloud environment or a second cloud environment at a later point in time based on at least one or more of the stored state of the virtual machine instance at the point in time ([0040], In response to a restore command from the server 160, the storage appliance 170 may restore a point-in-time version of a virtual machine or restore point-in-time versions of one or more files located on the virtual machine and transmit the restored data to the server 160), the stored metadata associated with the virtual machine instance at the point in time ([0040], In response to a mount command from the server 160, the storage appliance 170 may allow a point-in-time version of a virtual machine to be mounted and allow the server 160 to read and/or modify data associated with the point-in-time version of the virtual machine), and/or the stored metadata associated with the first cloud environment at the point in time).

	Sharma fails to specifically teach obtaining, via the one or more processors, metadata associated with the first cloud environment in which the virtual machine instance is operating at the point in time; and storing, via the one or more processors…the obtained metadata associated with the virtual machine instance at the point in time.
	However, Pavlas teaches, obtaining, via the one or more processors, metadata associated with the first cloud environment in which the virtual machine instance is operating at the point in time (Abstract, data is automatically collected and aggregated at multiple levels by a plurality of agents for each of multiple data centers. The data includes data relating to virtual machine utilization, data relating to electrical utilization costs, data relating to data center utilization, and data relating to triggers events; and [0046], The transition triggers are generated based on aggregations of various data including parameters in the power cost profile table 100 through use of a power cost profile module 100-M, the virtual machine packet table 400 through use of a virtual machine packet module 400-M, and the data center profile table 200 through use of a data center profile module 200-M); 
	storing, via the one or more processors, … the obtained metadata associated with the first cloud environment in which the virtual machine instance is operating at the point in time ([0051], Agents at lower levels of aggregation are configured to generate applicable data, such as virtual machine package data, which is aggregated by agents at higher levels to produce other aggregations of data, such as data center profile data; [0052], In addition to the aggregated data, controller 500 gathers other data using a polling, push, or combination model. For instance, such information may include real-time and/or averaged data center power measurements 718; and [0062], various performance, configuration, and event data may be stored in a data store 880 accessed via host OS agent 840. Optionally, each of agents 850.sub.1-n may manage and/or be provided access to a replicated instance of these data, as depicted by data stores 850.sub.1-n).

	Sharma and Pavlas are analogous because they are both related to virtual machine management.  Sharma teaches a method of restoring virtual machines that implement databases using previously acquired snapshots. ([0002], A distributed database is a data storage system that manages data that is spread over a collection of devices, such as a cluster of virtual machines. Each device in the collection of devices may operate in a similar manner to perform database operations in a robust, fault-tolerant approach; [0040], the storage appliance 170 may manage the extraction and storage of virtual machine snapshots associated with different point-in-time versions of one or more virtual machines running within the data center 150. A snapshot of a virtual machine may correspond with a state of the virtual machine at a particular point in time. In response to a restore command from the server 160, the storage appliance 170 may restore a point-in-time version of a virtual machine or restore point-in-time versions of one or more files located on the virtual machine and transmit the restored data to the server 160). Pavlas teaches a method of migrating virtual machines based on captured state information satisfying triggering events. (Abstract, data is automatically collected and aggregated at multiple levels by a plurality of agents for each of multiple data centers. The data includes data relating to virtual machine utilization, data relating to electrical utilization costs, data relating to data center utilization, and data relating to triggers events. The data is processed to determine whether to migrate virtual servers from a first data center to a second data center). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Sharma would be modified with the migration mechanism taught by Pavlas in order to manage virtual machine restoration in a data center. The application Pavlas’ known technique to the system of Sharma would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Sharma and Pavlas.

	The combination of Sharma-Pavlas fails to specifically teach, terminating, via the one or more processors, in response to the storing, the virtual machine instance operating in the first cloud environment.
	However, Inakoshi teaches, and terminating, via the one or more processors, in response to the storing, the virtual machine instance operating in the first cloud environment ([0089],  the virtual machine monitor 1, after temporarily saving an execution context such as register values into a predetermined memory area when switching over the virtual CPU, stops the in-execution virtual CPU).
	The combination of Sharma-Pavlas and Inakoshi are analogous because they are each related to virtual machine management.  Sharma teaches a method of restoring virtual machines that implement databases using previously acquired snapshots. Pavlas teaches a method of migrating virtual machines based on captured state information satisfying triggering events.  Inakoshi teaches a method of restoring virtual machines using previously acquired snapshots. ([0089], in order not to interfere with each other even when successively switching over the virtual CPUs, the virtual machine monitor 1, after temporarily saving an execution context such as register values into a predetermined memory area when switching over the virtual CPU, stops the in-execution virtual CPU. Then, the virtual machine monitor 1 restores again the execution context of the in-stop virtual CPU, and resumes the execution of the in-stop virtual CPU. This execution context is contained in the virtual CPU management data 7. The virtual machine monitor 1 stores the execution context of each of the plural virtual CPUs, thereby repeating the execution process, the saving process, the stop process and the resumption process). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Sharma-Pavlas would be modified with the virtual machine shapshot mechanism taught by Inakoshi in order to manage virtual machine restoration in a data center. The application Inakoshi’s known technique of storing virtual machine contexts prior to terminating a virtual machine to the system of Sharma-Pavlas would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Sharma-Pavlas and Inakoshi.


As per claim 2, Sharma teaches, wherein the virtual machine instance is configured to provide a relational database service (RDS) ([0050], the storage appliance 170 may include a plurality of physical machines that may be grouped together and presented as a single computing system. Each physical machine of the plurality of physical machines may comprise a node in a cluster; and [0078], The cluster 200 can be a container for a keyspace, which is a container for data in the distributed decentralized database system (e.g., whereas a database is a container for containers in conventional relational databases; and [0125], by the applications 1116 and/or other components and/or layers. The libraries 1120 provide functionality that allows other software components to perform tasks in an easier fashion than by interfacing directly with the underlying operating system 1102 functionality (e.g., kernel 1122, services 1124, and/or drivers 1126). The libraries 1120 may include … database libraries (e.g., SQLite that may provide various relational database functions)).

As per claim 3, Sharma teaches, wherein the obtained metadata associated with the virtual machine instance at the point in time ([0058], a new file corresponding with a snapshot of a virtual machine may be stored within the distributed file system 112 and metadata associated with the new file may be stored within the distributed metadata store 110) includes information regarding one or more of: an identifier identifying the virtual machine instance ([0058], A table (or a set of tables) may be used to store metadata information associated with one or more files stored within the distributed file system 112. The metadata information may include the name of a file), an engine version ([0067], the distributed job scheduler 108 may manage a first job associated with capturing and storing a snapshot of a virtual machine…The first job may include one or more tasks, such as …to create a frozen copy of the virtual machine and to transfer one or more chunks (or one or more files) associated with the frozen copy to a storage appliance… The one or more tasks may also include generating metadata for the one or more chunks…The metadata for a first chunk of the one or more chunks may include information specifying a version of the virtual machine associated with the frozen copy), a database name, a license model, option groups, a parameter group, deletion protection (0067], the distributed job scheduler 108 may manage a first job associated with capturing and storing a snapshot of a virtual machine…The first job may include one or more tasks, such as communicating with a virtualized infrastructure manager, such as the virtualized infrastructure manager 199 in FIG. 1B, to create a frozen copy of the virtual machine and to transfer one or more chunks (or one or more files) associated with the frozen copy to a storage appliance… The one or more tasks may also include generating metadata for the one or more chunks, …and communicating with the virtualized infrastructure manager 199 that the frozen copy of the virtual machine may be unfrozen or released from a frozen state), virtual machine instance class ([0058], The metadata information may include… a size of the file), one or more availability zones, encryption, key management service ([0058], the distributed metadata store 110 may comprise a database, such as a distributed document-oriented database. The distributed metadata store 110 may be used as a distributed key value storage system…the distributed metadata store 110 may comprise a distributed NoSQL key value store database. In some cases, the distributed metadata store 110 may include a partitioned row store, in which rows are organized into tables or other collections of related data held within a structured format within the key value store database), input/output operations per second (IOPS), virtual private cloud (VPC), subnet group and/or subnets, VPC security groups, public accessibility ([0058], The metadata information may include…file permissions associated with the file), one or more ports, maintenance window ([0058], The distributed metadata store 110 may also be used to store a backup schedule for the virtual machine and a list of snapshots for the virtual machine that are stored using the storage appliance 170), and/or one or more labels indicating the RDS.

As per claim 4, Sharma teaches, wherein the virtual machine instance is configured to provide a cloud computing platform ([0002], A distributed database is a data storage system that manages data that is spread over a collection of devices, such as a cluster of virtual machines. Each device in the collection of devices may operate in a similar manner to perform database operations in a robust, fault-tolerant approach).

As per claim 5, Sharma teaches, wherein the obtained metadata associated with the virtual machine instance at the point in time includes information regarding one or more of: an identifier identifying the virtual machine instance ([0058], A table (or a set of tables) may be used to store metadata information associated with one or more files stored within the distributed file system 112. The metadata information may include the name of a file), a virtual machine instance type, an elastic internet protocol (IP) address, an availability zone, VPC security zones, one or more labels indicating the cloud computing platform, a machine image of the cloud computing platform ([0059], Each version of the virtual machine may correspond with a full image snapshot of the virtual machine stored within the distributed file system 112 or an incremental snapshot of the virtual machine (e.g., a forward incremental or reverse incremental) stored within the distributed file system 112), identity and access management (IAM) role, termination protection, automatically assigned public IP address, placement group, and/or elastic inference.

As per claim 6, Pavlas teaches, wherein the obtained metadata associated with the first cloud environment in which the virtual machine instance is operating at the point in time ([0024], gathers inputs relating to various operation parameters and trigger conditions and initiates server migrations between data centers in response to detection of application conditions and/or triggers) includes information regarding one or more of: one or more security groups ([0026], FIG. 1 shows a table 100 corresponding to a DC profile containing an exemplary list of parameters used for determining conditions under which virtual server migrations may be triggered; [0028], The storage capacity available represents the amount of storage available for usage by the data center servers. Depending on the particular implementation, this may be limited to local storage capacity, that is storage facilities that are within or proximate to the data center, and/or the capacity for a combination of local and remote storage facilities; and [0030], Data center location corresponds to the geographical location of the data center. This parameter may be calculated through a combination of other parameters relating to geographical location, such as civil unrest, weather, disasters, power stability, data security, user experience, and other factors discussed above), one or more subnets, VPC, and/or IAM role.

As per claim 7, Sharma teaches, wherein storing the obtained state of the virtual machine instance at the point in time, the obtained metadata associated with the virtual machine instance at the point in time, and the obtained metadata associated with the first cloud environment in which the virtual machine instance is operating at the point in time comprises: 	
	storing two or more of the obtained state of the virtual machine instance, the obtained metadata associated with the virtual machine instance ([0040], the storage appliance 170 may first store virtual machine snapshots received from a virtualized environment in a cache, such as a flash-based cache. The cache may also store popular data or frequently accessed data (e.g., based on a history of virtual machine restorations, incremental files associated with commonly restored virtual machine versions) and current day incremental files or incremental files corresponding with snapshots captured within the past 24 hours; and [0042], Each snapshot may comprise the state of the virtual machine at a particular point in time. Each snapshot may correspond with a different version of the virtual machine (e.g., Version 1 of a virtual machine may correspond with the state of the virtual machine at a first point in time and Version 2 of the virtual machine may correspond with the state of the virtual machine at a second point in time subsequent to the first point in time), [and/or the obtained metadata associated with the first cloud environment] together at a predetermined location ([0050], The storage appliance 170 may include a plurality of physical machines that may be grouped together and presented as a single computing system. Each physical machine of the plurality of physical machines may comprise a node in a cluster; and [0056], the data storage across a plurality of nodes in a cluster (e.g., the data storage available from the one or more physical machines) may be aggregated and made available over a single file system namespace (e.g., /snap-50 shots/)).

As per claim 8, Sharma teaches, wherein storing the obtained state of the virtual machine instance at the point in time, the obtained metadata associated with the virtual machine instance at the point in time, and the obtained metadata associated with the first cloud environment in which the virtual machine instance is operating at the point in time comprises: 	
	storing one or more of the obtained state of the virtual machine instance, the obtained metadata associated with the virtual machine instance ([0040], the storage appliance 170 may first store virtual machine snapshots received from a virtualized environment in a cache, such as a flash-based cache. The cache may also store popular data or frequently accessed data (e.g., based on a history of virtual machine restorations, incremental files associated with commonly restored virtual machine versions) and current day incremental files or incremental files corresponding with snapshots captured within the past 24 hours; and [0042], Each snapshot may comprise the state of the virtual machine at a particular point in time. Each snapshot may correspond with a different version of the virtual machine (e.g., Version 1 of a virtual machine may correspond with the state of the virtual machine at a first point in time and Version 2 of the virtual machine may correspond with the state of the virtual machine at a second point in time subsequent to the first point in time) , and/or the obtained metadata associated with the first cloud environment for a predetermined period of time, wherein the predetermined period of time exceeds a period of seven days.

As per claim 9, Sharma teaches, further comprising: 	providing access, via a web interface, to one or more of the stored virtual machine instance at the point in time, the stored metadata associated with the virtual machine instance at the point in time ([0042], The storage appliance 170 may provide a user interface (e.g., a web-based interface or a graphical user interface) that displays virtual machine backup information such as identifications of the virtual machines protected and the historical versions or time machine views for each of the virtual machines protected; and [0043], he user interface may enable an end user of the storage appliance 170 (e.g., a system administrator or a virtualization administrator) to select a particular version of a virtual machine to be restored or mounted), and/or the stored metadata associated with the first cloud environment at the point in time.

As per claim 10, Pavlas teaches, further comprising: migrating the virtual machine instance to the second cloud environment based on one or more of the stored virtual machine instance at the point in time, the stored metadata associated with the virtual machine instance at the point in time, and/or the stored metadata associated with the first cloud environment at the point in time (Abstract, data is automatically collected and aggregated at multiple levels by a plurality of agents for each of multiple data centers. The data includes data relating to virtual machine utilization, data relating to electrical utilization costs, data relating to data center utilization, and data relating to triggers events. The data is processed to determine whether to migrate virtual servers from a first data center to a second data center; [0037], a centralized controller is implemented as part of is an automated system that triggers server migrations between data centers. At a top level, the controller has two base job functions: decision maker and data gatherer. The controller first acts a decision maker to determine when VM migrations should occur and where new VMs should be located. These decisions are made utilizing data from the second function of the controller, which acts as a data gatherer. The controller sits at the top of a data gathering hierarchy, aggregating data gathers from various agents or the like at lower levels in the hierarchy).

As per claim 11, this is the “non-transitory computer-readable medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 12, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 8 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 9 and is rejected for the same reasons.

As per claim 20, Sharma teaches the invention substantially as claimed including, a computer-implemented method comprising: 
	obtaining, via one or more processors, a state of a virtual machine instance operating in a first cloud environment at a point in time ([0034], Setting the virtual machine into a frozen state may allow a point-in-time snapshot of the virtual machine to be stored or transferred; and [0035], The virtualization manager 169 may then transfer data associated with the virtual machine (e.g., an image of the virtual machine or a portion of the image of the virtual disk file associated with the state of the virtual disk at a point in time is frozen) to a storage appliance in response to a request made by the storage appliance), wherein the virtual machine instance comprises one or more virtual servers in the first cloud environment ([0034], The virtualization manager 169 may manage a virtualized infrastructure and perform management operations associated with the virtualized infrastructure. The virtualization manager 169 may manage the provisioning of virtual machines running within the virtualized infrastructure and provide an interface to computing devices interacting with the virtualized infrastructure), and wherein the virtual machine instance is configured to provide a relational database service (RDS) or a cloud computing platform ([0050], the storage appliance 170 may include a plurality of physical machines that may be grouped together and presented as a single computing system. Each physical machine of the plurality of physical machines may comprise a node in a cluster; and [0078], The cluster 200 can be a container for a keyspace, which is a container for data in the distributed decentralized database system (e.g., whereas a database is a container for containers in conventional relational databases; and [0125], by the applications 1116 and/or other components and/or layers. The libraries 1120 provide functionality that allows other software components to perform tasks in an easier fashion than by interfacing directly with the underlying operating system 1102 functionality (e.g., kernel 1122, services 1124, and/or drivers 1126). The libraries 1120 may include … database libraries (e.g., SQLite that may provide various relational database functions)): 
	obtaining, via the one or more processors, metadata associated with the virtual machine instance at the point in time ([0047], A snapshot of a virtual machine may correspond with a state of the virtual machine at a particular point in time. The particular point in time may be associated with a time stamp. In one example, a first snapshot of a virtual machine may correspond with a first state of the virtual machine (including the state of applications and files stored on the virtual machine) at a first point in time; [0048], the virtualized infrastructure manager 199 may then transfer data associated with the virtual machine …to the storage appliance. The data associated with the virtual machine may include a set of files including a virtual disk file storing contents of a virtual disk of the virtual machine at the particular point in time and a virtual machine configuration file storing configuration settings for the virtual machine at the particular point in time. The contents of the virtual disk file may include the operating system used by the virtual machine, local applications stored on the virtual disk, and user files (e.g., images and word processing documents); and [0058], a new file corresponding with a snapshot of a virtual machine may be stored within the distributed file system 112 and metadata associated with the new file may be stored within the distributed metadata store 110); 
	storing, via the one or more processors, the obtained state of the virtual machine instance at the point in time, the obtained metadata associated with the virtual machine instance at the point in time, ([0040], the storage appliance 170 may manage the extraction and storage of virtual machine snapshots associated with different point-in-time versions of one or more virtual machines running within the data center 150; [0055], the software-level components of the storage appliance 170 may include …a distributed metadata store 110, a distributed file system 112, and one or more virtual machine search indexes; and [0058], a new file corresponding with a snapshot of a virtual machine may be stored within the distributed file system 112 and metadata associated with the new file may be stored within the distributed metadata store 110) [and the obtained metadata associated with the first cloud environment in which the virtual machine instance is operating at the point in time]; 
	providing access, via the one or more processors, to one or more of the stored virtual machine instance at the point in time, the stored metadata associated with the virtual machine instance at the point in time, [and/or the stored metadata associated with the first cloud environment at the point in time] via a web interface  ([0042], The storage appliance 170 may provide a user interface (e.g., a web-based interface or a graphical user interface) that displays virtual machine backup information such as identifications of the virtual machines protected and the historical versions or time machine views for each of the virtual machines protected; and [0043], he user interface may enable an end user of the storage appliance 170 (e.g., a system administrator or a virtualization administrator) to select a particular version of a virtual machine to be restored or mounted); 
	
	restoring, via the one or more processors, the terminated virtual machine instance in the first cloud environment or a second cloud environment at a later point in time based on at least one or more of the stored state of the virtual machine instance at the point in time([0040], In response to a restore command from the server 160, the storage appliance 170 may restore a point-in-time version of a virtual machine or restore point-in-time versions of one or more files located on the virtual machine and transmit the restored data to the server 160), the stored metadata associated with the virtual machine instance at the point in time ([0040], In response to a mount command from the server 160, the storage appliance 170 may allow a point-in-time version of a virtual machine to be mounted and allow the server 160 to read and/or modify data associated with the point-in-time version of the virtual machine), or the stored metadata associated with the first cloud environment at the point in time.

	Sharma fails to specifically teach, obtaining, via the one or more processors, metadata associated with the first cloud environment in which the virtual machine instance is operating at the point in time; and storing, via the one or more processors, the obtained state of the virtual machine instance at the point in time, …the obtained metadata associated with the first cloud environment in which the virtual machine instance is operating at the point in time.
	However, Pavlas teaches, obtaining, via the one or more processors, metadata associated with the first cloud environment in which the virtual machine instance is operating at the point in time (Abstract, data is automatically collected and aggregated at multiple levels by a plurality of agents for each of multiple data centers. The data includes data relating to virtual machine utilization, data relating to electrical utilization costs, data relating to data center utilization, and data relating to triggers events; and [0046], The transition triggers are generated based on aggregations of various data including parameters in the power cost profile table 100 through use of a power cost profile module 100-M, the virtual machine packet table 400 through use of a virtual machine packet module 400-M, and the data center profile table 200 through use of a data center profile module 200-M); and 
	storing, via the one or more processors, the obtained state of the virtual machine instance at the point in time, …the obtained metadata associated with the first cloud environment in which the virtual machine instance is operating at the point in time ([0051], Agents at lower levels of aggregation are configured to generate applicable data, such as virtual machine package data, which is aggregated by agents at higher levels to produce other aggregations of data, such as data center profile data; [0052], In addition to the aggregated data, controller 500 gathers other data using a polling, push, or combination model. For instance, such information may include real-time and/or averaged data center power measurements 718; and [0062], various performance, configuration, and event data may be stored in a data store 880 accessed via host OS agent 840. Optionally, each of agents 850.sub.1-n may manage and/or be provided access to a replicated instance of these data, as depicted by data stores 850.sub.1-n).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

	The combination of Sharma-Pavlas fails to specifically teach terminating, via the one or more processors [in response to the storing], the virtual machine instance operating in the first cloud environment.
	However, Inakoshi teaches, terminating, via the one or more processors in response to the storing, the virtual machine instance operating in the first cloud environment. ([0089],  the virtual machine monitor 1, after temporarily saving an execution context such as register values into a predetermined memory area when switching over the virtual CPU, stops the in-execution virtual CPU).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199